DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. (hereinafter “Park” US 2012 / 0210275).

As pertaining to Claim 1, Park discloses (see Fig. 1 and Fig. 25) a phased information provision method (see Fig. 1 and Page 1, Para. [0002]) performed in a smart phone (see Page 3, Para. [0041]) that includes a Central Processing Unit (CPU; see (160)), an input device (i.e., a touchscreen), a display (see (180)), and a memory unit (see (160, 170); see Page 3, Para. [0053]-[0058] and Page 4, Para. [0064]), 
a phase manipulation command (i.e., a multi-touch input command; see Fig. 25(a)) is input through the input device (i.e., the touchscreen), a phase manipulation command is a command that causes at least two different information (i.e., images, list items, or menu items) to be displayed on the display (180; see (343) in Fig. 25(b)),
the phased information provision method comprising:
step 1: An image is shown on the display (see (343) in Fig. 25(a)),
step 2: A step-by-step operation command (i.e., a multi-touch input command) is performed on the image (343) through an input device (i.e., a touchscreen display device),
step 3: The result of the stepwise operation command (i.e., the multi-touch input command) is displayed on the display (see Fig. 25(b)),
one of the two different information (i.e., images, list items, or menu items) is information in the form of a list including text (again, see Fig. 25(b)), and,
the information in the list form occupies a part of the entire screen (again, see Fig. 25(b); and see Page 4, Para. [0073]; and Page 8, Para. [0160]-[0167]).

As pertaining to Claim 2, Park discloses (see Fig. 1 and Fig. 25) a server (i.e., a content server) is further equipped with a control unit (i.e., a wireless communication scheme) and a database (i.e., a storage), the smartphone is connected to the server (i.e., the content server) through the wired/wireless Internet, and at least one of the two or more pieces of information (i.e., images, list items, or menu items) is information transmitted from the server (see Page 3, Para. [0042]-[0044] and [0046]-[0048]).

As pertaining to Claim 3, Park discloses (see Fig. 1 and Fig. 25) that one of the different information (i.e., images, list items, or menu items) is that a program displaying video information is executed (see Page 3, Para. [0053]-[0054] and Page 8, Para. [0165]).

As pertaining to Claim 4, Park discloses (see Fig. 1 and Fig. 25) links to other Internet sites when some of the text or information (i.e., images, list items, or menu items) containing text is selected (see Page 3, Para. [0048] and Page 8, Para. [0165]).

As pertaining to Claim 5, Park discloses (see Fig. 1 and Fig. 25) that two or more images for which phase manipulation command (i.e., a multi-touch input command; see Fig. 25(a)) is being performed are displayed on the display (180; see (343) in Fig. 25(b); and again, see Page 4, Para. [0073]; and Page 8, Para. [0160]-[0167]).

As pertaining to Claim 6, Park discloses (see Fig. 1 and Fig. 4) that the image is selected (i.e., “Alternatively or additionally;” see Page 1, Para. [0009]) as a point (P1) through an input device (i.e., a touchscreen), and new information (see (400, 401, 402, 403)) is displayed according to the time (i.e., a predetermined time) the selected point (P1) is maintained (see Page 4, Para. [0082]-[0086]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622